Case 8:20-cv-00171-WFJ-CPT Document 11 Filed 03/12/20 Page 1 of 1 PagelD 37

». Department of Justice PROCESS RECEIPT AND RETURN
aited States Marshals Service

    
 

 

 

 

PLAINTIFF . . , 4 | COURT CASE NUMBER

AMADOU WANE cS CL 820-ev O0171-WEE-CPT

DEFENDANT “| TyeEorPRocess f 20°C U~/9 [~v~

SOKONA DIALLO, et al. ort ey, 98 Px i: SYMMONS, COM AINT Ozer
pee cid t oe

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVEJ SOKONA DIALLO SOUTER US|
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

5280 Caroline Street Apt 2203 Houston TX 77004-5887

Zz

 

 

 

 

 

 

  
   

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Nomber-of process to be
served with this Form 285 I
| AMADOU WANE
13046 RACETRACK RD. #118 edith «13
TAMPA, FL 33626 ok
Check for service ~
Le. on U.S.A.
sears 066500) Shetek be Veet eenesiesensnedsacsavenesantansssa4essssecdstseedcenserabcecse 7 as aie ao
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (ig Aire

AU Telephone Numbers, and Estimated Times Available for Service):

      

 

 

 

st Se
peti, ea 2d wens
a san SO =m
Sokona Diallo is home in the morning and early aftemoon. She works at a nightclub (9366 Richmond Avenue, ; Hotistogyy rom =
2AM to 6AM. Her Phone: (346) 446-0147 Pe eS 3 - rr
po enped = CS
Signature of Attorney other Originator requesting service ou behalf of: PLAINTIFF TELEPHONE NUMBER ‘DATE o
C] DEFENDANT — | 813.343.0438 01 30/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY- —BYNOT WRITE BELOW THIS LINE
| acknowledge receipt for the total | Total District of Distnet to Signeluce f Authdrized USMS Deputy, or Cigtk Date
number of process indicated. \ ( Origin Serve elk S
(Sign only for USM 285 if mar
than one USM 28S is submitted) wo rio A i —"_ fee / fee H o- (RO

 

 

 

 

 

 

 

 

 

I hereby certify and return that | have personally served 0 have legal evidence of service, (] have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below

(1 hereby certify and returo that | ar unable to locate the individual, company, corporation, etc. named above (See remarks below)

Nague and title of indivi served 1 (if mat shown wove cope (] A person of suitable age and Sitéeanin
(ee —- . foe theo residing 10 defendant's usual place
_ re er - ——O a u* ___ of abode
Addeess Ci only fo than shown above) Date Tune
am
~ feusle St, CK A C202 ‘Pie. op Dom
o wSFTer fy PP pevQe

 

 

 

 

Signature of U.S, Marshal or Deputy

SIC

Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits Amount owed to US. Marshal® or
including endeavors) y (Amount of Refund*)

Jie By age | bP Bar ‘

REMARKS: fe er tenl: Cerne. orga oe. getiet and «AuSed ae hace A A cvtuunhl

Fradle ol (Mead A, wr Bo F € “fi i fel 4 « door rovite wiry Le wt
rhe nafor, Morr AF PX ers = Shiki riyfan

 

 

 

 

 

 

 

 

Et 1. CLERK OF THE COURT PRIOR EDITIONS MAY BE! SED
2. USMS RECORD

3. NOTICE OF SERVICE
4 BILLING STATEMENT®: To be retumed tothe L § Marshal with payment.

if any amount is owed. Please remit promptly payable to | '.5. Marshal \ Form | SM 285
5. ACKNOWLEDGMENT OF RE EIPT Rev £113
